OFFICE OF THE A-HORNEY    GENERAL OF TEXAS
                 AUSTIN
                                                             532




          player reoover eny part or portion   or   the
          money arter ceixure?
    -3. 'ih3tis the etatus of money eeized id
        @mbllng devices?
    '4. 'Shatdis.gositioaMJ be lawfully made of
        maney seized in @mbling 4eviou'p"
        After diecwaiou of each of the above questions
you anewer the first in the Ciriraatlte,the meoond ip
the negativeg to the third that the xaomy Is in outattodir
le~ia, and to the fonrtk that the court oould om
m0ney &iSyliedt0 spy or fiOS UW@ -
    (a)   Charitable   instltutionat
    (b) To the state r0r    8pdri0     urea;
    (0) Tot;; oounty to be rteedam ordered by the

    (d) To any uauee that Is beaotolent in itn
        nature;
    (e) To any oauw that would be bemsfiolal to
        t&e yublie et large.
        You indicate ytmr belief that a writ of mndemus
muld lie to aompel the various dlstxiot judges entering
judgments aa above referred to, to proceed to enter a
further ‘brderdisposing of the momy NW held by the
olerk, for one of the ,x~poses nmaed by you.
          Chapter Sir of Title ll of the Pea&l Code, 1926,
nitb awadments thereto ewriee the statutory prohibi-
tions  and provide the rwasdiae against ganringZn Texan.
Provision is made through Arti0lea 6358to 658 for the
@~ppTpre~tsiori of violationS, end the WiWre, OOndS~atiOn
and daetruation     or pr0prrty uwd r0r gaming purposee.
Pbe peflinent statutrs, and the ouly ones we here been
able to rind tnaiceting the di8pooitioa of prqmrtf la*
fully mlzed, ore Artroles 556, 5S9 and 638 ai the Funs1
coae.,
                                                                               533




          Article 6% require0 the afrioer serving 6
aeorch warrant to file a returu on same, with a liet
of pc;-pertyseized designatingthe place of seizure
SIXI nfi’3-3 Gf 0wIlOr or >8rS0ll irGXz!whCmpOSiS48.4iOn was
tXk4C.     Thee notice met be issued and served on either
the  omer     or parson  in :aess44ion  omnding      appearaoae
vdthln a designsted time, not less than fire day8 frcm
date of ismama, b ahow cauee why the seized a&l-
cles shm~lld3ot ba destropsd.
           .kct:c1e637 is here quoted in fall:
           "fat. 637.         mmOy4a       a    Grd4r    0r   OOut.
                                                PC-
       *If u?an a heerfw of the w.tter rofezrod
    to in the preoeding artioi4, the juctilce0r
    the pmico, aoontp judqe or dletriot  judst,,
    before uhoz the cause is pecding shall deter-~
    mine that the prop4rty seizsd is 6 tpt3ifq
    table or bank or Is used 88 equipment or pare-
    phernelia for a t;a_mbling
                             house, and wee being
    ueea     r0r   ganing      3~~~0440,   ha    shall    cmbsr       84.434
    to be destroyed,     but any part of aeta mar, by
    or&r or the court be held as eoldenoe to'ba
    used in ang ease until      the    oaaa is finality    dis-
    posed of.      Froperty not~of that       oheraotQror
    not no used'shall be ordered returned to the
    person entitled to pons4eaion of th8 sasm. %?h*
    orrioer      within not lasll~thurfiftecln nor 1~02-8
    than   thirty dayn rrw tlia~,wtx-y        0r said or&m
    shall destroy all prop&& the destructlo~of
    wbieh haa been ordered:;J&y     the court, unless
    tke omer, lessee or pstiacut        entitled to posserr-
    sian   under   thie hu;  shell,     b4rort   the deemto-
    bh    Or said        gTOp3Z%pl file         6Uit     t0 3%3OTSr
    seas .m

       In 1933, by the dets of the Irortp-fourtfi
                                                l.e&is-
ltlture,begalar Se4sion, Qhapter 803, p. 490, SotIon 8
wes added to &&.ole $39. W quota Seotlon E P.B added3
           *See.   8..   If   upon 4 h4arH..np;of        the nrattsr
    refclrmclto in Artlala 636 Fenel Code of Texns
    (lQZ3) the juretloe Of tb4 p6aO4, aoWlty jU&r?;rt
    or district judge before *Ihas&hu cause is
        Jmndfng &all d8t8min8 that the prqmrty
        seized, or any part thereat, is not gambling
        paraph8rAbliapew m, but that the aam OT
        any pert there& uas used a@ aquipmnt QT
        para@8rnalie ior e gtmbllng house and was
        b8iAg uead for ganlng wur 0808 and that said
        propsrty      is   eapablb        or    be P ng    used      tar    scam
        legal purpoma, he mny, in his dl8oretion, by
        ord8r ai the court deolare the sass8OQdi8Wt-
        a4 and oauee the muse to be doliversd to ths
        stata or ~xim, or any Qoliticdl    aubaiviaion
        thereor or to 8ay State institution to bs kept
        by it fW its iW!.lU88 end banefit.

           me      oftioer shall e!mw by tits r8tPm t&8
        biSpOSitiOA        0r   *a    property            Emde     by hia     whiah
        ~h0n      ba IA    0aat~111512~6        .with     tks     0zrdsr8    0r    tht3
        aQurt."


           The mergenay alaaae Ot the                       enmndetaxy            bill,
d6AOtiAs;th         i8&&8tiV8             iAt8A$, rU8it8# -4sMSiioA
by peaae effieera           throughout TWYSSof ~*cAaira, tablea,
oarpt8anu other   kindsor furdtun 0r th40value of
theumnb8 of bolle~a~ nhioh, *us&s the present law
     b8 held rm 8vid8AM or Usotroyed by en or&r ar
;Illt8t
the Oouti,f eta.  lForhbxwla tha A& 8-e the LS&I&-
ttvs eVid0A48 0Ay il%fHIttQ di0m8 Of tb% ZKJXUJ0
                                               CtBW.
telnml in ge     88~rios00s panaphmnalia,
      ArtdQZ6 as3 gxmt6 the right 5r 6ny parsaanin-
ter8ste8 in or sntlttsd to prapertg ssiwd, to tixy the
iv!@.    or   whether      web       pm        rty   is    e apdng           table.       or
bank or deriw, QOPwarn083 es equipment or porffphema-
liaoi any@ublin(3 home* rnd to rewver the samou~on
a ravorable detsrrdmtian th0reoi.
       XA .OuTbIY%&tigatfQAOr tb.6;JAeStibAs., .~y6:-8ifi8r..i
a leOtar t3pi~lonwrivben by k0elskmt Attarney Qpbxal IL
L. Willirord lm Roaorable JII~,Izodgi~8, Cour~t~Aliter-
My et i&loMh, T6xes Qa Au&t-b ,& ~19s%,IkdAing that
the propr aoastxwcrtion or ~xti&   6SsI,Penn1 Code,
8u@ra, OO~telning thb l&iqw~ %Qp6tty      not at fhet,
Oharecter or not 80 plsQde&a21 bs oxWra& mturmd %Q
           astimid to porimaaiaa at th6 -~ema ,* woulU
the per6~t.t
raadsr it proper to hers cha oaurt entar BP ura0r ia
                                                                                           535




t&a   procseding inetru0tingbh8 sheriil to return ths
HOll8y to     th0   m50fl     f%OSl WhcS the             pOEZi8lSSiOll Or      Qt9&8
was taken “inaamah ~8 the xomy fs not a gming tab16
or bank, *quipsant, or paraphamalla for e ~ambll*
hourn." (htter  o&?iAiOA8, Attorney Cklaaral, Vol. %a,,
p. aeel.
         IO the cam          0r   Atterney         cxmsral     v.   Justlcse        of
tb    miaipai        court    0f the        city    0r    Boet0n,       m3    ftat3d.
456   (&a~.     Ct. Ease.     184Q)    it     a?pearathat           e    search     war-
rent was isatmd out 0r th4 numic;lpalcawt, an6 upon
its sxeaution a quantity of gaabling Carapharnaliawta
wlm4 such a8 *one f'arotable, one lay-out, one 8+nf-




         The    2kfm48humtC;e S6atut6                providsd~      r0r      6ha
wizen and U*struatioa at famicigapparatus a* i&e-
meat0 and far aeaU~etioa emI sale of otbnr grrraonal
proparty eeieed at *a atsact&m and fmxutha sesin
~?F+Xs1088,

       The prooeebing wes far aandeurm8
                                      to require tki
rrcaiaipelcourt to proma to ar6ar th4 ds*tmution of
                                     of otrzarprsonel
the gsJing agjwmk6u~ a08 iwndsa3netlon
           Th8 ju&ps ofthamn1l3ipa1cowttook      the
ssm, although tha werrant wa$ iamt8d by them. The
Supreme Court hsld that the fgmbig a;parattU and lap&-
mast8 could be daetroyed end the otbdr pewtonal pro&MT-
6y eo~ademnsdsnd sol4             &r         pxaper' not~bw             buti wit&
xefwenoe to the rmmy in the iem bank, km awrt aaldr
                                                                 536




wm   be-   opsratad in the plairrtiti*s;lace OS busi-
new, aad coctsined mormy t&at had baen played ther6in,
~e~d soleed by deputy sheriffs, and msohines uera be-
    operated in viol&ion of lea et the tirasthey were
M zed, it was held that ;leiatifit
9                                  aould re0.0~~ from
the brsputisathe mormp contained in the rnaohine8at
the the of aeienm. TM oourt mid the mney vmd)not
~i&mMSy     bad," that “it8 ordinary and austomary uBo
is not only lawful, but in met eeeea absolutely neoee-
8axy.w Be quote furtherr
        V&I have no statute that provides tar its
     ooadmnxati~ or oonfisaation. Where the plr-
     pose and ordiaaxy iuseot pxspexty is lswful,
     the plaintiff In aueh a oaae MJ the 0110at bar
     is entitled to here hia proparty reetorsd m
     returned to him * + * It is well established
     that, rhila the law will not lend its aid to
     one or the parties to an illegal transaction
     or oontract, the rule baa appliaation a6 be-
     tween the iwmdiate   partfee    only,   and cue in
     poeeesaion ot th6 fruit8 o? exaillegal tseim-
     aotion or oontraot to az?iohhe UESSI
                                        not a.pw%y
     aamot invoke the rule. I,* * l
        In the caee ot lbrrell      Y. Clark 90 Kant.     566,
4P.    (26) 7l.2, 7W Ar~L.B.lCfiC, oitd  &yyi%      in yomX
brief,   the ehsriri of Wheatland County mleod      tro~#lat
meahines n::iohbed been installed in t.heplelntifS*a
place oi bQaim6e under an agroesmntthat he would ay
to the amsr e pamontage or the saomy taken in, slli
arrested the plain~tiff,  who pleaded &uilty to the chargs
of operd.ng them. The acurt oxdexed the saahinea ds-
etroyed and any monef ioand la thaw to be depooited
with the clerk OS the omzrt. After the dsrrtxuotlon    of
the machiner, 8a41.85we ao deposited end on refu8el of
the clerk to tamitthe mazleyover to him, plaintiff
broup?;ht suit to recover the isoasy80 deposited, WWA
one judge disseutLne;, the Eupxwm Couxt or Kcmtaaa~held
that, while thx+etatut% eathori?$n& the seimre end de,-
struotlon of slot nsoblnee did k~#tauthorize the eeiaure
Of ao~ly 88 8UOh, t&J Shetiff t%$&notiWXdIdf t~i ~F~~ltS
in oarryin~ away the aonsy fmnd Lu ths ~rpaehiuee,   and
that the plaiatifii                             aotion
                     coald net reoover it l.n(LB-
fox that puzrgOSQ*wita refemuas ta the Behamrul4 u
xo~. 3. a. t:om1asy,
                   PS@ 7

later mm:z~oed by the Claorg#a Oourt in CGzcppellv.
Stapl6ton, suyxa, the opinion points Q& that the foota
of the Fllegal enterpriseaf c+perritingthe elut rpcpohinae
wura neereeerll 618010twd tc th4 court by the plPin-
tiff In attempt fng to m&e a prims faah ~$0. Wm
quotrt
       wnls the ppJlntE$f,edmitting     a8 Yiolation
    of t?..e law, asked thekid  OS the very aowt
    ohmgod with the duty of g9alahln$ that viola-
    tion, and okioh bad pertorsnd that   auty     Zn
    840~xln(i the rat8    0f hia tdia~,    *pih hs
    mlmittod &e *ioUd not be lntltledto rota&
    under #a la+, had he reduced the aam to pan-
    ae5Siozk.l I +
       m P la i& iff   aeaerts   that   tba geartal   ml*   is
   that illsgalitycrmnot M set up by tithird
   peram, tit is otiy available to a p&y    to II.
   acmtmot (IS c. J. 5008)
                         g but ha .i.d2o t0 mtb3
    thet the kxt msdrr Vhic rn]Jsimofaottree
    euhjeot to au sx0epticm,where it in attempted
    to assert rights base4 oa tlm ocratraot.~    striat-
    ly qetklng, there la 00 00mtxeet      haxa inTQlTeu;
    plaintitf    rabrelyseek8 the aid of the aou%?t to,
    mduoo     to ~sssaion   tb  agofl.8 of th 18.~'~
    violrtioa."                                       __
       ¶%e KaHsaaa Cosat by a%gmes latqpxage,did not
pass uJ?uQ the UltLiPurba         of the mo.wy, rxa
                       disgooiti6ri
wita4bastha rK&bwfn@lus(iae~~
                                                           53t




EQB. E. Q. &Toaeley,Fags 8

     tramaation and seoure to the violatar the
     zxuitllof CiS outlnwry."
        While we haoe been unsbla to find anj'Tazas br-
oision equaraly in point, we bslleva~cartainlanmag@
used in the 08~ of Cam~ballY. Eood 55 S. Vf. (23%)93,
(Cum. App.) applicableto tha pxdplas      hare under
amslderation, In that oaee the eouxt   denied raaovery
for aomniasions on the aale of real estate, *hare a oor-
poration ritbcmt power to do so mada a oooltraotof pur-
Gh-0. Tha OpiBiOn revlere s?Ulydaoiaions, dieous8ing
the prlnoiplaseinvolved,of whiah the tollowing la a
typical axampler
         Ttt is a aelntary prinoipla,unlvaraelly
     a~~llad, that a court will dacliw to land ltr
     aid to a parson seeking oompensatioa fox the
     doing of an aat rhiah riolntee the publio
     polioy of tha state as oxgreasly deolared by
     tha law muldng power. A obar   etatamnt of
     thla principle in tlmt &iron by tE8 Supreme
     Court of the United States IQ Bank of United
     stetas v. OwenIL,8 Fat. 656, 7 L. Ed. 508,
     wharela it is saldr
       -%a oouxt 41 jostfca cu5 in it8 naturn
       be made theaE&ndE8id or Iniquity. ceurfr
       we in~itutad to saw     into atiaot  tbs
       lava of a country;how aeatha than be-
       come auxiliary tQ the ContmlnmR
                                     x ion of
       yiolatiorm of law7 * l * There can be
       513oiril right, whore them CWJ ba no
       lapel remdy; and tbera can be no lags1
       remmdp, for that whioh la itself Illegal.'

        *A&a,tha    881118
                         oourtin Cappall r,HdLl,
     YUall.~,SS59,19      L.=d. 24& reaftinmd
     this ,ilootr2na
                   in the baa of this langmqa:
       rake prinaiple to be axtraated from
       all the eases 16, that tb6 law will not
       lend its support to a alaim faundsd
       npcwaits tiolstion*'=
lion. ?L. 0. !,?Oou8lb)r,
                      Fa@3 3


g&U.ng duticea and depoeltsd with the alerk ai tIm
court, by order of th8 QOUPt, CCCUp166 tba Stat~U Ot
aoauy *in oustodia lb&a.-                 .
       It has been generally eati that property is in
*custoMa legis” when it has been lawfully telbm by
euthority of legal pmoens, and n3a2ai~ in poa4wmion
of a publfa offloer or a ao*urtofficer ezupomeredby
law to hold It. Allmn'v, Hargadlne-8f6KittTlok     Dxy
Goods Co., 925 lib.400, 2% S. W. (SC%)670, 6X3. See
also Union Indsanity QO. v. Florida Bank & Truot Co.,
48 ?a (Zd) 395, 697; BQUVIO~'U Lm DiotiOnw, 3rd R0V.i
and proparty seized by rirtuo  of a abareh warrant    haa
been 80 Qsnominated;~Dorrell  '1.Clnrk, supra m&lo@ v.
Lawson, 146 Ore. BZl, 31 S. (Zd)-171,ZW; 6tate t.
Gambling            43 Aria. 1l.e.40 P. (Z-id)  746; 9471
Griete v. ..,    de 5. c. 369, 99 9.8. 703,
       YTO!,ti
            radio     f&b oats8 urb   aUthCWitib8     Qitbd,
and Othora, va agree 4th     the anawur8 givea bp gou’ to
the first  thrss ~aeetiona   propoundedin your brie~f.
To axxmm~iae:




Pour fotwteh@$m~%ion prbssnt8    turthur dittiaulty     to
whioh me ahalS no* advert.
                                                                                    540



Eon. Yz.0. !~'.osele+,
                   I-‘abp~
                        10

                               that
unable to follow your reo6ozxiae;                           ainos.     -

     =the ntnte is not batitled to tbs rmowy, that
     the aousty is not entitled   to_ th6 momy,.~that
                                            _ _
     aertalnlJrZIO~artlaclarpublla oTfiole1 is en-
     titled to it a8 a natter   ot right, end nslther
     is any partiauler person, 60 the only dlspoai-
     tian thet aan be mde of eaoh so-my is by order
     Of   the    COtU?‘t in     WhQS8   CU8todjr       it    1~86 phObd
     end held. .?&Faourt therefore, in &t-ndi8on-
     tion,      may ISEW any bonsfiaial.               disporition
     thsreof      it
                   ~6    my
                         iit,   bbfq                   linitad         odly   to
     the ate&       such t&tUinpositiw                       should       net  bu
     tmrea6oaeblbor ~1vOhU8,         or                a    diSpO8d.        that
     would      BhoQk     th6   OOflFSCieXl~b     Of   8    0-t        Of
     qnuity.*

        We are lncllned to the beli8i     that the prlnoipl8
enunolated in the following:    lata@aagefro& the Suprraas
Court in the aaee of Withers tb Patteraaol,    27 Ter. 401,
86 Am. D80. 643, would control:
        ?Phe &rl6diatlon of the a6urt m6an8 the
     power or authoritywhich f8 ooahrrad upon a
     aan%, by the oonstituttonend laan8, to hear
     and dmt6hLina Ba?mua b6tVI66n partis8, and to
     s8rr;r     it8     ,jU@iU3nt6   iQt0       eff#Ot.       It     i8 8




     to the sstates or Qsoe&ntcl, aru all aoaferrud
     by statute. Wbetsvsr the atatuts authariza8
     the oourt to bo, it ump rfghtfallp do. But
     it dues not folltm, because the etatnte eu-
     thorizes the oourt to order the salb of land
     under certain oir6wtenee8,                        that all  6albs
     ai land by oxder of the ewrt                        are euthorizo&.*
                                            a**         (Bfipha6iS
                                                                 Ours).
        It is our apinion, wdst t&e radar a8 pra88ntiM
by ym, tbertthe writ of windannteaWd       not bs euaaos8f'u1-
l~la4llnt6iu3a.f?% ‘f6X. JUT. %6&t, 9t Seq., aAd tiUthCQ?t-
ties oitad,
                                                           541




turn,by apprapriotsactlon doslgaates by etetute the
uee or function to wblah lt shot&% be a~plled‘. I+8en-
tertain no doubt, ?.%tthat, apprfersdor Its existence,
iansmutand present srtefns,a prompt aandate will ilau
zabst     horrorablebody, direcrtiug ita spla,edy
                                               dlopsn-
      .

        Upon mature reflsationand aarei\llaonslderatlon,
oath fo our rsaonmandation,rather then an attempted
awlaallsls
        .